DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the limitations “including technical means implementing the method according to claim 1” lacks adequate scope as it is not clear what technical means encompass.  If the claim is too broad because it does not set forth that which the inventor or a joint inventor regards as the invention as evidenced by statements outside of the application as filed a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, would be appropriate. In this case, the specification does not provide any context for the claimed “technical means” thus resulting in undue breadth rendering the claim indefinite.
Appropriate correction and/or clarification is required to remedy the above-referenced deficiencies.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because it is not falling under any of the four statutory categories of invention (processes, machines, manufactures and compositions of matter). Specifically, the claimed “computer program product,” under the broadest reasonable interpretation, encompasses a computer program per se (often referred to as “software per se”) thus not having a physical or tangible form (MPEP § 2106.03). Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility. Correction is requested to remedy this deficiency (e.g. by excluding transitory signals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Penwill (US 5,337,048) in view of Probert (US 5,198,812).
With respect to claim 1, Penwill discloses a visualization method of the attitude of an aircraft (abstract), comprising the formation of a pitch scale defining a lower border and an upper border (Fig. 2), and including: 
to visualize the nil pitch angle of the aircraft, a zero graduation on the lower border and the upper border (Fig. 2, middle line corresponding to the nil pitch angle); 
to visualize the negative pitch angles of the aircraft, straight parallel graduations forming at least two groups converging toward one another with the approach of the zero graduation from the lower border (Fig. 2, two groups of dotted graduations). 
Penwill does not disclose to visualize the positive pitch angles of the aircraft, curved graduations, the curvature of which increases moving away from the zero graduation toward the upper border.  Penwill, however, does disclose solid lines graduations for the positive pitch angles (Fig. 2, upper portion).  Moreover, Probert, in the same field of invention, clearly teaches the missing limitations (e.g. Figs. 11 and 12 and claim 2, “increasing degree of curvature response to increasing angles of upward and downward pitch angle of said aircraft”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Probert into the invention of Penwill in order to improve situational awareness especially during intense situations.  The absence of a horizon representation in the optical image of an aircraft display can also make interpretation of the display more difficult and/or more time consuming for a busy pilot or other aircraft crewmember. Particularly this effect is to be found under conditions of stress as may be induced by G forces, fatigue, hostile flight conditions, enemy activities, or other difficult environments encountered with a high performance aircraft. The display arrangement of Probert improves upon this horizon absence condition (see Probert’s Column 1, Lines 48-59). 
With respect to claims 16 and 17, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 16 and 17 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 16 and 17 are also rejected over the same rationale as claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Penwill in view of Probert and in further view of Shivers, Jr. (US 5,067,667, hereafter “Shivers”).
With respect to claim 2, Penwill does not disclose wherein the groups of straight parallel graduations converge toward one another to a vanishing point corresponding to a predetermined pitch angle of the aircraft, the predetermined pitch angle preferably corresponding to a nil pitch Shivers, in the same field of invention, teaches this concept (e.g. Figs. 3-4, vanishing point at artificial horizon 13).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shivers into the invention of Penwill in order to further improve situational awareness by providing the pilot with an intuitive way of determining aircraft pitch (see Shiver’s Column 2, Lines 49-64, “invention enables the pilot to identify on his attitude indicator an acceptable range within which he should keep the artificial horizon relative to the aircraft indicator to insure safe flight for a given power setting”). 
  
Allowable Subject Matter
Claims 3-15 are objected for their dependency on the rejected base claim, but would be otherwise allowable if rewritten to include all of the limitations of the base claims and any intervening claims.  The allowable subject matters found in the claim that have not been found to have been adequately taught or disclosed in the prior art found at this time are all the limitations as specifically claimed. 
Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
Coirier et al. (US 5,675,328) teaches optoelectronic devices for assistance in the piloting of aircraft that can be used under conditions of poor visibility, at take-off and in the event of an interruption of approach procedures through a wave-off maneuver.
Hausmann (US 6,686,850) teaches a system of pitch-attitude symbols, which can be generated by a head-up display unit of an aircraft. The system of pitch attitude symbols can be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669